DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al. US 2021/0340969 Al in view of  Bernard et al. US 2001/0003572 Al.
 Re claim 1, Bartels et al. teach a thermal comfort device, comprising: a pair of selectively contractable piezo-electric diaphragms (para 117, figs 1-4); and a body sandwiched between the pair of diaphragms (material on opposing sides of 4, figs 1-4), the body defining a cavity (21, 22) and an opening (4); wherein, the diaphragms are adapted to be selectively contracted to flex outward, drawing air into the cavity through the opening, and to flex inward, forcing air out of the cavity through the opening.  
Bartels et al. fail to explicitly teach a thermo-electric device.
Bernard et al. teach a thermo-electric device (para 41)  
that is adapted to thermally condition air forced outward from the cavity (paras 32- 41)  by one of heating the air forced outward from the cavity and cooling the air forced outward from the cavity (paras 20 and 41) to condition air flowing through chambers.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a thermo-electric device as taught by Bernard et al. in the Bartels et al. invention in order to advantageously allow for atmosphere controls with micropumps.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al., as modified by Bernard et al. , further in view of Arik US 20100053891 A1.
Re claim 3, Bartels et al. , as modified fail to explicitly teach separate controls.
Arik teach each of the piezo-electric diaphragms are adapted to be selectively controlled by varying the voltage and frequency, wherein the velocity of the air being forced outward from  individually (paras 33-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include separate controls as taught by Arik in the Bartels et al. , as modified , invention in order to advantageously allow for increased flow ta a reduced size (paras 3-5).
 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al., ., as modified by Bernard et al. ,  in view of Arik US 20100053891 A1 further in view of Arik ‘462 US 20110174462 A1.
Re claim 4, Bartels et al. teach a frequency between approximately 100 hertz and 800 hertz (para 33), however,  Bartels et al., as modified, fail to explicitly teach details of the operation.
Arik ‘462 teach each of the piezo-electric diaphragms is adapted to operate at a voltage between approximately 50 volts and 200 volts, and at a frequency between approximately 100 hertz and 800 hertz (para 34) to operate for heat exchange.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the operation as taught by Arik ‘462 in the Bartels et al., as modified,  invention in order to advantageously allow for optimization of operation depending on the intended use.
 
 

s 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al. ., as modified by Bernard et al. , in view of Arik US 20100053891 A1 and  Arik ‘462 US 20110174462 A1   further in view of Kim et al. US 20060078434 A1 and KARRER US 2910836 A.
Re claim 7, Bartels et al. , as modified,  fail to explicitly teach details of the thermoelectric.
Kim et al. teach the thermo-electric device is positioned within the cavity, the thermo-electric device adapted to thermally condition air that is drawn into the cavity before the air is forced outward from the cavity (figs noting teach it is known in the art, see figs KARRER,  that the thermo-electric can be permeable to allow fluid to pass through ) to condition air in a cavity with a thermoelectric.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the thermoelectric as taught by Kim et al. in the Bartels et al. , as modified, invention in order to advantageously allow for a micropump with reduced complexity (para 8).
Re claim 8, although the reference fail to teach details of the material construction, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form  the body is formed of a conductive material adapted to conduct heat from the thermo-electric device for increased heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07. It is additionally noted that most material naturally conduct heat via conduction, and the claim only requires that heat is .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al. ., as modified by Bernard et al. , in view of Arik US 20100053891 A1 and  Arik ‘462 US 20110174462 A1   and Kim et al. US 20060078434 A1 and KARRER US 2910836 A further in view of Ting et al. US 20190309744 A1.
Re claim 9, Bartels et al., as modified, fail to explicitly teach fins.
Ting et al. teach fins (60) extending from sides of the body adapted to dissipate heat from the body (figs) to increase heat exchange with fins as is known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include fins as taught by Ting et al. in the Bartels et al., as modified, invention in order to advantageously allow for a thinner piezo electric device used for heat exchange (paras 3-6).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al. in view of MARINUS US 20200173646 A1 and Bernard et al..
Re claim 11, Bartels et al. teach a pair of selectively contractable piezo-electric diaphragms, and a body sandwiched between the pair of diaphragms, the body defining a cavity and an opening, wherein, the diaphragms are adapted to be selectively contracted to flex outward, drawing air into the cavity through the opening, and to flex inward, forcing air out of the cavity through the opening (see the rejection of claim 1).
Bartels et al. fail to explicitly teach details of the automobile.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the automobile as taught by MARINUS in the Bartels et al. invention in order to advantageously allow for creating an air flow in e.g. such room with low energy consumption.
Also noting it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a plurality of thermal comfort devices to advantageously allow for a greater amount of conditioned air by multiplication since it has been held that a mere duplication of the essential working parts involves only routine skill in the art. See MPEP 2144.04, section VI, part B.
Bartels et al. , as modified, fail to explicitly teach a thermo-electric device.
Bernard et al. teach a thermo-electric device (para 41)  
that is adapted to thermally condition air forced outward from the cavity (paras 32- 41)  by one of heating the air forced outward from the cavity and cooling the air forced outward from the cavity (paras 20 and 41) to condition air flowing through chambers.
.
 
 Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al., as modified by Marinus and Bernard et al., in view of Arik US 20100053891 A1 further in view of Arik ‘462 US 20110174462 A1.
Re claim 13, Bartels et al., as modified, fail to explicitly teach separate controls.
Arik teach wherein the piezo-electric diaphragms of each thermal comfort device are adapted to be independently selectively controlled by varying the voltage and frequency, wherein the velocity of the air being forced outward from the cavity of each thermal comfort device is independently selectively variable (paras 33-34, claim 1) to control vibration of the films individually (paras 33-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include separate controls as taught by Arik in the Bartels et al., as modified, invention in order to advantageously allow for increased flow ta a reduced size (paras 3-5).
Bartels et al. teach a frequency between approximately 100 hertz and 800 hertz (para 33), however,  Bartels et al., as modified, fail to explicitly teach details of the operation.
Arik ‘462 teach each of the piezo-electric diaphragms is adapted to operate at a voltage between approximately 50 volts and 200 volts, and at a frequency between approximately 100 hertz and 800 hertz (para 34, noting the multiple devices are modified it the instant combiantion) to operate for heat exchange.
.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al., as modified by Marinus and Bernard et al., in view of Arik US 20100053891 A1 further in view of Arik ‘462 US 20110174462 A1 further in view of Kim et al. US 20060078434 A1 and KARRER US 2910836 A.
  Re claim 16, Bartels et al. , as modified,  fail to explicitly teach details of the thermoelectric.
Kim et al. teach the thermo-electric device within each thermal comfort device is positioned within the cavity, the thermo-electric device adapted to thermally condition air that is drawn into the cavity before the air is forced outward from the cavity (figs noting teach it is known in the art, see figs KARRER,  that the thermo-electric can be permeable to allow fluid to pass through ) to condition air in a cavity with a thermoelectric.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the thermoelectric as taught by Kim et al. in the Bartels et al. , as modified, invention in order to advantageously allow for a micropump with reduced complexity (para 8).
Re claim 17, although the reference fail to teach details of the material construction, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form  the body of each thermal comfort device is formed of a conductive material .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al., as modified by Marinus and Bernard et al. US 2001/0003572 Al, in view of Arik US 20100053891 A1 further in view of Arik ‘462 US 20110174462 A1 further in view of further in view of Kim et al. US 20060078434 A1 and KARRER US 2910836 A further in view of Ting et al. US 20190309744 A1.
Re claim 18, Bartels et al., as modified, fail to explicitly teach fins.
Ting et al. teach the body of each thermal comfort device further includes fins (60) extending from sides of the body adapted to dissipate heat from the body (figs) to increase heat exchange with fins as is known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include fins as taught by Ting et al. in the Bartels et al., as modified, invention in order to advantageously allow for a thinner piezo electric device used for heat exchange (paras 3-6).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al. in view of Arik US 20100053891 A1 ,   Arik ‘462 US 20110174462 A1 ,  Bernard et al. US 2001/0003572 Al and Ting et al. US 20190309744 A1.

Bartels et al. fail to explicitly teach separate controls.
Arik teach each of the piezo- electric diaphragms adapted to be selectively controlled by varying the voltage (paras 33-34, claim 1) to control vibration of the films individually (paras 33-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include separate controls as taught by Arik in the Bartels et al. invention in order to advantageously allow for increased flow ta a reduced size (paras 3-5).
Bartels et al. teach a frequency between approximately 100 hertz and 800 hertz (para 33), however,  Bartels et al., as modified, fail to explicitly teach details of the operation.
Arik ‘462 teach each of the piezo- electric diaphragms adapted to be selectively controlled by varying the voltage between approximately 50 volts and 200 volts and varying the frequency between approximately 100 hertz and 800 hertz, wherein the velocity of the air being forced outward from the cavity is selectively variable (para 34) to operate for heat exchange.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the operation as taught by Arik ‘462 in the Bartels et al., as modified,  invention in order to advantageously allow for optimization of operation depending on the intended use.

Bernard et al. teach and a thermo-electric device adapted to thermally condition air forced outward from the cavity by one of heating the air forced outward from the cavity and cooling the air forced outward from the cavity; wherein the thermo-electric device is positioned at one of within the cavity and outside the cavity aligned with the opening (para 41) to condition air flowing through chambers.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a thermo-electric device as taught by Bernard et al. in the Bartels et al. , as modified, invention in order to advantageously allow for atmosphere controls with micropumps.

Bartels et al., as modified, fail to explicitly teach fins.
Ting et al. teach fins (60) extending from sides of the body adapted to dissipate heat from the body (figs) to increase heat exchange with fins as is known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include fins as taught by Ting et al. in the Bartels et al., as modified, invention in order to advantageously allow for a thinner piezo electric device used for heat exchange (paras 3-6).
Although the references fail to teach details of the material construction, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form    the body being formed from a conductive material adapted to conduct heat away from the cavity to the fins for increased heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07. It is additionally noted that most material .
 


Response to Arguments
 
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.
The applicant argues that one of ordinary skill in the art  would not modify Bartels with Bernanrd since Bernard teach a vacuum since the two chambers are sealed and interconnected. The examiner respectfully disagrees. Bernard teach that the chamber is connected to the atmosphere see fig 2 15, 16; however, “A succession of channels and volumes can therefore
generate a pressure difference from atmospheric pressure down to a hard vacuum.” Para 31. Therefore, although a sealed vacuum is maintained by controlling the pathway from the external environment to the interior vacuum. Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Bartels teach claim 1 lines 1-7 limitations, which are concerned with airflow in and out of a chamber. Bernard teach claim 1 last three lines such that air entering and exiting the chamber (as already taught by Bartels) is conditioned by a thermo electric device, and therefore in the instant combination the thermo electric device as taught by Bernard is used to condition air that is being pumped in and out of a chamber by Bartels. 

The applicant argues that Bernard teaches away rom the combination, yet Bernard is modifying Bartels, and Bartels does not teach away from incorporating a thermo-electric device in the pump of Bartels. Also, as stated above, the pumps of Bernard do create a controlled environment using pressure, but the pumps are not physically sealed off the external environment but create a sealed environment from operation (also see response to arguments above). Also, merely because the pressure in Bernard is controlled does not mean one of ordinary skill in the art cannot use the Peltier junctions of Bernard to heat the air in the pump of Bartels.
The applicant argues that Bernard teaches heating and thus the claim limitations of claim 1 are not met. The examiner respectfully disagrees. Claim 1 requires “is adapted to thermally condition air forced outward from the cavity by one of heating the air forced outward from the cavity and cooling the air forced outward from the cavity”. Since the air is only required o be condition “by one of”, since the Barnard teach “heating the air forced outward from the cavity”, the claim limitations are met since “by one of” only requires one of the two functions in “heating the air forced outward from the cavity and cooling the air forced outward from the cavity” to be met. 
The arguments of claims 11 and 20 appear to be a repeat of the same arguments against claim 1 since only a mere allegation of patentablity has been made in regards to the claims 11 and 20 arguments. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they 

Applicant argues the claims dependent on the independent claim(s) are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim(s) 1 and 11 have been addressed above. Thus, the rejections are proper and remain.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



	

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/GORDON A JONES/Examiner, Art Unit 3763